Citation Nr: 0523732	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  03-02 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a shell fragment wound of the left arm.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a shell fragment wound of the left shoulder.

4.  Entitlement to an increased (compensable) evaluation for 
residuals of a shell fragment wound of the left deltoid area.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to May 
1968 with combat service in the Republic of Vietnam.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 2002 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

During the pendency of the appeal, the RO increased the 
rating for PTSD from 30 to 50 percent by a rating action of 
May 2003.  Because the increase in the evaluation does not 
represent the maximum rating available for this disability, 
the veteran's claim for a higher evaluation for this 
condition remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993); see also Norris v. West, 12 Vet. App. 
413, 420 (1999). 

In November 2004, the Board remanded the case to the RO for 
further development.  The requested actions have been 
completed and the case has been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  Throughout the course of this appeal, the veteran's PTSD 
has been manifested by occupational and social impairment 
with reduced reliability and productivity.

2.  At no time during the course of the appeal has the 
occupational and social impairment from the veteran's PTSD 
more nearly approximated deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.

3.  The residuals of a shell fragment wound of the veteran's 
left arm consist are manifested by scarring that is well 
healed, nontender, stable, nonadherent, productive of no 
functional impairment, and not subject to repeated 
ulceration.  

4.  The residuals of a shell fragment wound of the veteran's 
left shoulder are manifested by scarring that is well healed, 
nontender, stable, nonadherent, productive of no functional 
impairment, and not subject to repeated ulceration.

5.  The residuals of a shell fragment wound of the veteran's 
left deltoid area are manifested by scarring that is well 
healed, nontender, stable, nonadherent, productive of no 
functional impairment, and not subject to repeated 
ulceration.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2004).

2.  The criteria for a compensable evaluation for residuals 
of a shell fragment wound scar of the left arm have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 
4.31, 4.118, Diagnostic Codes 7801-7805 (2002-2004).

3.  The criteria for a compensable evaluation for residuals 
of a shell fragment wound scar of the left shoulder have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.14, 4.31, 4.118, Diagnostic Codes 7801-7805 (2002-2004).

4.  The criteria for a compensable evaluation for residuals 
of a shell fragment wound scar of the left deltoid area have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.14, 4.31, 4.118, Diagnostic Codes 7801-7805 (2002-
2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) and its implementing regulations are applicable 
to the veteran's claims for increased evaluations.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  

The Board notes that VA's General Counsel has held that the 
notification requirements of the VCAA are not applicable to 
appeals involving a notice of disagreement with the initial 
evaluation of a disability.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  This precedent opinion by the VA General Counsel is 
legally binding upon the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is required to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA is 
required to notify the claimant that he should submit any 
pertinent evidence in his possession.

In the case at hand, the record reflects that the veteran was 
provided VCAA notice in the August 2002 letter prior to the 
October 2002 rating decision on appeal.  Thereafter, the RO 
provided the veteran with additional pertinent information in 
the statement of the case, supplement thereto and the 
February 2004 letter.  In addition, it adjudicated his claims 
on a de novo basis in a November 2004 supplemental statement 
of the case.  Through the statement of the case and the 
aforementioned letters from the RO to the veteran, the 
veteran has been informed of the evidence and information 
necessary to substantiate his claims, the information 
required from him to enable the RO to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and the evidence that he should 
submit.  Additionally, the veteran was specifically requested 
to submit any pertinent evidence in his possession.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  

The record also reflects that the veteran's service medical 
records have been obtained, as have all pertinent post-
service medical records identified by the veteran as 
pertinent to his claims.  In addition, he has been provided 
with VA examinations to ascertain the severity of his 
service-connected PTSD and shell fragment wounds of his upper 
left extremity.  

The Board notes that the record reflects that the veteran 
applied for disability benefits from the Social Security 
Administration.  VA attempted to obtain records concerning 
the veteran's application for Social Security benefits; 
however, the Social Security Administration informed the RO 
in February 2004 that, while the veteran was denied 
disability benefits, the requested records could not be 
located after an exhaustive and comprehensive search.  
Accordingly, the Board concludes that further efforts to 
obtain these records would be futile.  Based on the 
foregoing, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.

Accordingly, the Board will address the merits of the 
veteran's claims.

Evidentiary Background

The veteran sustained a shrapnel wound from a mortar in 
August 1966 while serving in Vietnam.  The areas affected 
included his left knee which required surgical debridement.  
He also sustained several small wounds of the left shoulder 
that, in October 1966, were noted to be well healed.  There 
was no evidence of distal neurovascular deficit and the 
remainder of the examination was within normal limits.  The 
record reflects that he was awarded a Purple Heart Medal.  

The veteran was afforded a VA orthopedic examination in 
September 1983.  He claimed an injury with small shrapnel on 
the anterior and lateral aspects of the left shoulder, left 
arm, and back area.  The examiner noted scattered small round 
scars.  It was noted that the injuries were superficial and 
the shrapnel fragments had been removed through the skin 
without additional incision.  However, it was felt that there 
might be retained fragments.  The shrapnel scars were round 
measuring 1 cm or 11/2 cm in size.  They were well healed, 
asymptomatic, and nonadherent.  Similar scars were found on 
the right side of the chest and another area of the body 
where the veteran reported no history of a shrapnel fragment 
injury.  Subsequent X-ray examination revealed several 
metallic fragments scattered in the axillary region and 
adjacent to the proximal humerus.  The remainder of the study 
was unremarkable.  

By rating action in October 1983, the RO awarded service 
connection for shrapnel fragment wounds to the left arm, left 
shoulder, and back.  Noncompensable disability evaluations 
were assigned for these wounds.  These noncompensable rating 
were continued by an unappealed rating action in October 
1991.

In July 2002, the veteran submitted a statement claiming that 
he had post-traumatic stress disorder (PTSD).  He also 
asserted that his service-connected medical condition had 
worsened.

Private treatment records from Dr. Fred D. McQueen, dated 
from April 2002 to September 2002, show treatment for various 
conditions including PTSD.  

During VA psychiatric examination in August 2002, the veteran 
related problems with insomnia and that there were some 
nights that he did not fall asleep.  Occasionally, sleeping 
pills helped.  He had nightmares of war on an almost daily 
basis in which he sees artillery incoming and people shooting 
at him.  He tried to avoid thinking of his Vietnam 
experiences.  He denied a history of flashbacks.  He also had 
daily intrusive thoughts of combat.  He complained of 
irritability and indicated that his girlfriend frequently 
says that he has a bad temper and fusses a lot.   He had 
problems with decreased memory.  He had difficulty with trust 
and a sense of estrangement from others.  He took medication 
for mood and sleep.  

With respect to his education and occupational history, it 
was noted that the veteran had a 10th grade education and had 
training as an electrician.  The longest that he held a job 
was seven years.  He had lost jobs due to missing work as a 
result of his physical condition.  He reported that he did 
not lose his jobs due to behavior.  

The veteran was single with three adult sons.  He had been 
seeing his girlfriend for six years and lived with her and 
her 19 year old son.  He got along okay with her son.  He 
reported that he avoided crowds, big sporting events, and too 
much noise.  He usually went to church on Sunday and had no 
difficulty going to church.  He watched television and played 
cards.  He denied any problems with alcohol or drug abuse.  

On examination, the veteran was alert, oriented, and 
cooperative.  He had no evidence of psychomotor agitation or 
retardation.  He made intermittent eye contact and was noted 
to frequently stutter.  He described his mood as "sleepy, 
under a lot of pressure, not working, lots of bills."  He 
had not worked since November 2001 due to his legs.  His 
affect was broad and appropriate to the conversation.  His 
though processes were logical and goal directed without 
evidence of looseness of associations.  He denied 
hallucinations and delusions.  He was able to register three 
objects and recalled all three objects after five minutes.  
He spelled "world" forwards correctly and spelled it 
backwards correctly on the second try.  He performed a simple 
calculation correctly and was able to relate significant past 
personal information.  He demonstrated a capacity for 
abstract reasoning as evidenced by his interpretation of a 
proverb and similarities.  His judgment to a hypothetical 
situation was good and he denied suicidal or homicidal 
ideation.  An impression of chronic PTSD related to combat 
exposure was rendered.  He had problems with insomnia, 
nightmares, intrusive thoughts, irritability, depression, 
anxiety, hypervigilance, exaggerated startle response, sense 
of estrangement from others, difficulty with trust, decreased 
memory and concentration, and avoidance.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
65.  

The veteran's social adaptability and interaction with others 
were definitely impaired due to his irritability and 
avoidance.  His flexibility, adaptability and efficiency in 
an industrial setting could not be evaluated as he reported 
no significant problems related to PTSD.  Rather, he 
attributed his current unemployment to problems with his 
legs.  His overall level of disability was in the definite 
range.  

The veteran was afforded a VA orthopedic examination in 
August 2002.  He reported pain in his left arm secondary to 
the shrapnel injury to his left shoulder and left arm.  He 
reported that his pain had been worsening.  Examination of 
his left upper extremity revealed a 6.5 to 7 cm transverse 
scar at the level of the posterior axillary fold.  The scar 
was slightly hypertrophic, nontender to palpation, with no 
erythema, and no soft tissue loss.  There was a smaller 
punctate scar at the level of the posterior shoulder, just 
posterior and lateral to the acromion that was slightly 
hypertrophic with no erythema.  This scar was not 
dysesthetic.  There was also a 4 cm transverse scar on the 
dorsal forearm just distal to the elbow joint that appeared 
well healed with little hypertrophy, no erythema, and no 
dysesthesia.  Assessment was minimal scarring of the upper 
extremity.  The veteran had "some symptoms sort of 
consistent with progressive neuropathy." 

VA outpatient treatment records dated in October 2002 show 
that the veteran underwent psychotherapy for his PTSD.  He 
was noted to be depressed with a flat affect, low energy, and 
fleeting suicidal thoughts.  He reported better sleep with 
medication, but had disturbed sleep about three times per 
week.  He had nightmares of combat.  He was isolating and 
avoided social contacts.  He was staying with a brother as he 
had no income.  A GAF of 40 was assigned by a licensed 
professional counselor (LPC).  However, his treating 
psychiatrist recorded a GAF of 60.  It was noted that his 
last GAF in May 2002 was 60.  Psychiatric examination 
revealed that the veteran was alert, cooperative, and 
coherent.  However, he was also depressed and lacked 
spontaneity.  His mood was depressed and irritable and his 
affect was blunted.  In addition to limited spontaneity, his 
speech was pressed.  His energy and interests were decreased.  
His thoughts were linear.  

By rating action in October 2002, the RO issued a rating 
decision that, among other things, awarded service connection 
for the veteran's PTSD and denied compensable evaluations for 
his the residuals of his left upper extremity shell fragment 
wounds.  The veteran subsequently submitted a timely appeal 
of these decisions.
 
In his November 2002 notice of disagreement, the veteran 
indicated that he could not sleep at night due to nightmares.  
He was constantly tired and could not make it through the day 
without frequent napping.  He got startled, jumpy, and 
nervous if someone approached him without his knowledge.  
Some days he could not leave his house.  He was a loner, and 
he reported that he occasionally thought of killing himself.  
He also reported pain in his left arm and his neck.  

VA psychiatric treatment in December 2002 revealed the 
veteran to be less depressed than on previous visits.  He 
felt much better with new medication, but his sleep was still 
disturbed.  He had no suicidal ideation.  He continued to 
live with his brother, who was supportive.  The veteran was 
alert and oriented times 4.  His mood was depressed and he 
had full range of affect.  His thought process was congruent 
with no suicidal or homicidal ideations.  His insight was 
good and his judgment appeared intact.  His speech and motor 
activity were normal.  A GAF of 60 was assigned.  

A January 2003 VA psychotherapy treatment record indicates 
that the veteran shared his military history as well as his 
PTSD symptoms.  He had severe sleep disturbance, memory 
impairment, concentration impairment, flashbacks, intrusive 
thoughts, social isolation, and anger.  He felt alone and 
isolated, but felt a kinship with other veterans.  His mood 
was considered stable.  During treatment in February 2003, he 
reported continuous nightmares, flashbacks, and insomnia. 

In March 2003, he appeared depressed and was not felling 
well.  He was tired and despondent.  He was not sleeping and 
was socially isolated.  He avoided crowds and had no 
activities to keep him interested.  His girlfriend did not 
understand his psychiatric condition.  He was seen by a 
psychiatrist who noted that he was alert, cooperative, and 
verbally interactive.  His mood was dysphoric and anxious and 
his affect was labile with intense affect.  He had normal 
motor movement, but his speech was pressured.  He slept 2 to 
3 hours per night.  His appetite was good, but he did not 
have a lot of energy.  He kept busy sometimes.  His thoughts 
were goal directed.  He reported auditory and visual 
hallucinations, but had no delusional thoughts.  He likewise 
had no social or homicidal ideations.  He had flashbacks.  A 
GAF of 50 was assigned.  

The veteran was afforded another VA psychiatric examination 
in April 2003.  He was prescribed Paxil and temazepam for his 
PTSD.  The veteran reported that he had not worked since 
November 2000 when he worked as an electrician for Perdue 
Farms.  He reported that his concentration affected his job 
performance and he was fired.  He had been arrested once for 
fighting in 1964, prior to his military service.  He was 
single, but he had weekly contact with his three children and 
felt fairly close to them.  He had been living with his 
girlfriend of six years for the past two or three years.  He 
reported that he got along pretty well with his girlfriend, 
but reported that she did fuss a lot.  He also got along well 
with her son and got along fairly well with his mother and 
siblings.  He saw his mother and three of his brothers daily.  
However, he denied having close friends or social contacts.  
He stayed in his house watching television or listening to 
music.  He used to go to church, but had not been attending 
recently due to his avoidance of crowds. 

Mental status examination revealed that he was alert, 
oriented and attentive.  His mood appeared to be anxious and 
depressed and his affect was mood congruent.  His speech was 
marked by anxiety and there was some mild psychomotor 
agitation.  His eye contact was fair and he was cooperative 
and pleasant with the examiner.  His thought process was 
logical and coherent.  His thought content was devoid of any 
current auditory or visual hallucinations.  There was no 
evidence of delusional content and he denied any current 
homicidal or suicidal ideations.  His memory was mildly 
impaired for immediate information, but was fairly intact for 
recent and remote events.  He was not able to spell "world" 
forward or backwards, but was able to concentrate well enough 
to spell "cat" backwards.  He was not able to interpret a 
proverb.  His intelligence was estimated to be in the low 
average range and he had partial insight into his current 
condition.  The impressions were PTSD and a depressive 
disorder, not otherwise specified.  A GAF of 51 was assigned.  

The examiner noted that the veteran was exhibiting 
considerable symptoms associated with his PTSD.  He slept for 
three to four hours a night six nights a week and six hours 
one night a week.  He woke up trembling and sweating.  He 
reported past suicidal thoughts, but did not act on them.  
However, he denied present suicidal thoughts.  He reported 
nightmares about artillery fire and Vietnamese soldiers about 
four to five times per week.  He described and demonstrated 
concentration problems which resulted in memory difficulties 
and he stated that he felt useless and like he was in other 
people's way as he could not work or pay bills.  He did not 
like to talk about the war or watch war movies.  He described 
a depressed mood much of the time with a decline in his 
energy.  He appeared to have considerably impaired social 
adaptability and interactions with others.  Likewise, he 
appeared to have considerably impaired ability to maintain 
employment and perform job duties in a reliable, flexible and 
efficient manner.  His disability was felt to be in the 
considerable range.  

Pursuant to the prior Board Remand, the veteran was afforded 
a VA muscles examination in August 2004.  It was noted that 
he was right hand dominant.  He complained of cramping in his 
left hand and pain in his left shoulder.  He also had 
difficulty sleeping on his side.  He had never had 
injections, physical therapy, or surgery on his left 
shoulder.  He used no assistive devices and currently took 
Motrin which helped sometimes.  He reported flare-ups of his 
shoulder five to six times a month.  His symptoms were worse 
with increased activity.  Activity such as overhead activity 
gave him the most problems.  He had night awakening and was 
unable to sleep on his left side.  

Physical examination revealed no evidence of a scar in his 
left neck.  There was a 4 by 2 cm keloid over his left 
deltoid region posteriorly.  It was not tender to palpation.  
There was no evidence of draining or pruritus.  Approximately 
50 percent of the scar was discolored.  He also had a 1 cm 
punctate flat scar over the lateral posterior portion of his 
deltoid.  There was no evidence of raised or muscle 
contractures or skin contractures over this area.  The scars 
were nontender to palpation with no neuritic type pain.  
Range of motion of the veteran's left shoulder was from 0 to 
165 degrees of elevation and abduction.  Internal rotation 
was to 40 degrees and external rotation was to 50 degrees 
without pain throughout the entire range of motion.  He had 
5/5 rotator cuff strength; 5/5 biceps and triceps strength; 
and 5/5 grip strength.  The assessment was multiple traumatic 
scars and subjective complaints of left shoulder injury.  The 
examiner found no objective evidence of arthrosis of the left 
shoulder or limitation of motion based on scarring.  
Likewise, there was no evidence that with repetitive motion 
of the veteran's left shoulder his range of motion would be 
limited by pain, fatigue, weakness, and/or loss of 
conditioning.  

The veteran was also afforded a September 2004 VA 
neurological examination.  After reviewing the veteran's 
claims folder including his service medical records, the 
examiner opined that the veteran's shell fragment wounds of 
his upper left extremity appear to have been superficial 
wounds that penetrated only slightly.  While prior X-ray 
examination revealed the presence of metallic fragments in 
the soft tissue of the left shoulder, there was no evidence 
of joint injury.  There was also no mention of any nerve or 
muscle injury to the veteran's left upper extremity.  
Examination of his left upper extremity revealed three small 
scars about the size of a dime over the lateral portion of 
the left arm.  They were located in the upper portion of the 
lateral surface of the left arm.  There was no muscle 
atrophy.  Muscle strength was 5/5 in the deltoid, triceps, 
and biceps.  Tendon reflexes were present at the brachial, 
radial, biceps, and triceps.  There was no abnormality of 
light touch. The remainder of the neurological examination 
demonstrated no abnormality of muscle function, nerve 
function, or primary sensations.  The veteran had normal 
range of motion of the left shoulder.  The examiner concluded 
that there was no muscle or nerve injury resulting from the 
veteran's shell fragment wounds to the left shoulder.  
Likewise, there was no functional impairment of the left 
upper extremity that could be related to the veteran's shell 
fragment wounds or retained muscle fragments.  

The veteran was also afforded a VA scars examination in 
September 2004.  The examiner noted that the veteran had a 
series of six scars in the left shoulder area.  One measured 
about a centimeter in length and .5 centimeters in width on 
the anterolateral mid left upper arm.  Just posterolateral to 
that was a scar measuring 2 cm in width by 1 cm in length.  
That was at the inferior most extent of the left deltoid.  
Proximal and somewhat posterior to that scar and extending 
back toward the scapula were a series of four scars.  One 
measured 1 by 2 cm; one measured 
2 cm in circumference; one measured 1 by .5 cm; and the 
remaining scar measured 10 by 1.5 cm.  All of the scars were 
nontender and nonadherent.  Their texture was smooth and they 
were not unstable.  They were all slightly elevated and 
considered deep in their entirety.  There was no evidence of 
inflammation, edema, or keloid formation.  They were normal 
in color, not indurated or inflexible.  They caused no 
limitation of motion or other limitation of function.  The 
veteran also reported that he had a shell fragment wound 
injury to the left lateral neck where it joins the trunk; 
however, the examiner could not find any scar at that 
location.  The examiner opined that it was less likely than 
not that the veteran's scars affected his ability to work.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2004).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  With increased rating claims, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Initial Rating for PTSD

A 50 percent rating is warranted for PTSD when the disability 
is productive of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent rating.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996) [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]  GAF scores ranging from 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Id.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  Id.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

After a review of the evidence, the Board finds that a 
disability rating in excess of 50 percent is not warranted.  
In this regard, the Board notes that the evidence throughout 
the course of the appeal shows that the disability is not 
manifested by obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or an inability to establish and maintain effective 
relationships.  

To the contrary, while the veteran complained of nightmares, 
insomnia, and irritability, he denied hallucinations during 
examination in August 2002.  His GAF score throughout the 
course of the appeal ranged from 40 to 65.  However, the 
Board places little probative value on the GAF of 40 as that 
score was assigned by a counselor and conflicts with a GAF of 
60 assigned by his treating psychiatrist that same day.  
While he avoided people and crowds, he was able to maintain a 
long-term relationship with his live-in girlfriend and 
contact with his family and saw his mother and brothers 
daily.  His thought processes were noted to be congruent 
during treatment in December 2002 and March 2003 despite his 
feelings of depression.  Mental examination in April 2003 
revealed that he denied any current hallucination or 
delusional thoughts.  While his memory was mildly impaired 
for immediate information, his recent and long-term memory 
was fairly intact.

During examination in August 2002, he reported that he had 
not lost jobs due to his behavior.  Rather, he attributed his 
lack of work to his physical condition.  

While his social and occupation impairment was noted to be 
considerable during examination in April 2003, the evidence 
does not show social and occupational impairment with 
deficiencies in most areas as contemplated by a higher 
rating.  In sum, the preponderance of the evidence 
demonstrates that the symptoms and degree of social and 
industrial impairment from the disability do not more nearly 
approximate the criteria for a 70 percent rating than those 
for a 50 percent rating at any time during initial evaluation 
period.  Accordingly, the disability warrants a 50 percent 
rating for this period.  

Increased Ratings for Residuals of Shell Fragments Wounds 

The Board notes that the rating criteria for evaluating 
disabilities of the skin were revised, effective August 30, 
2002.  The criteria in effect prior to August 30, 2002, 
provided that a 10 percent rating is assigned for superficial 
scars that are poorly nourished, with repeated ulceration, or 
that are tender and painful on objective demonstration.  38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2002).  Scars 
may also be rated based on the limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7805 
(2002).

Under the criteria which became effective August 30, 2002, a 
10 percent evaluation is authorized for superficial, unstable 
scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2004).  A 
note following this diagnostic code provides that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of the skin over the scar. 

Under the criteria which became effective August 30, 2002, a 
10 percent evaluation is authorized for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2004).

Notes following Diagnostic Codes 7803 and 7804 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage.  

In addition, the new criteria continue to provide that other 
scars may be rated on the basis of limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2004).

The rating criteria which became effective August 30, 2002, 
provide that scars, other than of the head, face or neck, 
that are deep or that cause limited motion warrant a 10 
percent if they involve an area or areas exceeding six square 
inches (39 sq. cm), a 20 percent evaluation if the area or 
areas exceed 12 square inches (465 sq. cm) a 30 percent 
evaluation if the area or areas exceed 72 square inches (465 
sq. cm) or a 40 percent evaluation if the area or areas 
exceed 144 square inches (929 sq. cm.).  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2004). 

A note following Diagnostic Code 7801 provides that scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or the trunk, 
will be separately rated and combined in accordance with 
§ 4.25 of this part.  Another note following Diagnostic Code 
7801 provides that a deep scar is one associated with 
underlying soft tissue damage.  

Under the criteria which became effective August 30, 2002, 
scars that are superficial, are not productive of limitation 
of motion, and are not on the head, face, or neck warrant a 
10 percent evaluation if they involve an area or areas of 144 
square inches (929 sq. cm) or more.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2004).

Notes following Diagnostic Code 7802 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage and that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or the trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.

With regard to veteran's scars of the left arm, left 
shoulder, and left deltoid area, the veteran is currently 
assigned a noncompensable evaluation under Diagnostic Code 
7805.  The evidence does not show that the veteran's service-
connected scars of the left arm, left shoulder, or left 
deltoid area result in any functional limitation of the upper 
left extremity.  On the contrary, despites his complaints of 
pain, orthopedic and neurological examination in August and 
September 2004 disclosed no muscle or nerve injury related to 
the veteran's shell fragment wounds.  Similarly, he had no 
limitation of motion of the left upper extremity due to his 
shell fragment wounds.  Accordingly, none of the scars 
warrant a compensable rating under the former or current 
criteria contained in Diagnostic Code 7805.

A compensable evaluation is also not warranted under the new 
version of Diagnostic Code 7801, which provides that a 
compensable evaluation is warranted for scars with a total 
area or areas exceeding six square inches (39 sq. cm) that 
are deep or cause limited motion.  While recent examination 
notes that the veteran's service-connected left upper 
extremity scars are deep; they do affect a total area 
exceeding six square inches or 39 square centimeters.  
According to the recent VA scars examination report, the 
veteran's left upper extremity had six scars: two measured 1 
x .5 cm; two measured 1 x 2 cm; one measured 2 cm in 
circumference; and the remaining scar was 1.5 x 10 cm.  Thus, 
the total area affected by the veteran's service-connected 
shell fragment wounds is approximately 24 sq cm.  
Accordingly, a compensable evaluation under the new version 
of Diagnostic Code 7801 is not warranted.  

All of the veteran's shell fragment wound scars of the left 
arm, left shoulder, and left deltoid area are nontender and 
nonadherent.  There is no medical evidence showing that any 
of his service-connected upper left extremity scars are 
unstable, subject to repeated ulceration, tender or painful.  
Therefore, none of these scars warrant a compensable rating 
under the former or current criteria contained in Diagnostic 
Codes 7803 and 7804.

The Board has also considered the applicability of Diagnostic 
Codes 5301 through 5309 that pertain to muscle injuries of 
the shoulder girdle and arm.  See 38 C.F.R. § 4.73 (2004).  
However, despite evidence of retained shell fragments, the 
evidence does not show that the veteran has any muscle 
disability as a result of his shell fragment wounds to the 
left arm, left shoulder, and left deltoid area.  Even if the 
veteran were to have some muscle injury the evidence does not 
show that more than slight disability resulting form these 
shell fragment wounds.  The evidence does not show objective 
findings such as some loss of deep fascia or muscle 
substance; impairment of muscle tonus and loss of power; or 
lower threshold of fatigue when compared to the other side as 
contemplated by compensable ratings based upon moderate 
muscular disability of muscle groups 1 though IX.  

The Board has also considered the evidentiary equipoise rule 
with respect to these claims but finds that it is not 
applicable because the preponderance of the evidence is 
against the claims.

Extra-schedular Consideration

Finally, the Board has considered whether the case should be 
forwarded to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that during the period 
pertinent to these claims, the veteran has not required 
hospitalization for any of the disabilities and that the 
manifestations of the disabilities are not in excess of those 
contemplated under the schedular criteria.  In sum, there is 
no indication that the average industrial impairment from the 
shell fragment wound residuals would be to a compensable 
degree or that the average industrial impairment from his 
PTSD would be in excess of that contemplated by the assigned 
evaluation. 


ORDER

An initial rating in excess of 50 percent for PTSD is denied.

A compensable evaluation for residuals of a shell fragment 
wound of the left arm is denied.

A compensable evaluation for residuals of a shell fragment 
wound of the left shoulder is denied.

A compensable evaluation for residuals of a shell fragment 
wound of the left deltoid area is denied.


	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


